                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                    AIKEN DIVISION

George A. Williams,                                 )       C/A No. 1:18-2723-JMC-PJG
                                                    )
                               Plaintiff,           )
                                                    )
v.                                                  )
                                                    )                  ORDER
Joseph E. O’Conor; Bryan Griswold; John Doe         )
1; John Doe 2; Charles Barranco, both               )
individually and in his official capacity as the    )
director of the Aiken Department of Public          )
Safety; Aiken Department of Public Safety;          )
The City of Aiken; Jane Doe; Leroy Smith,           )
both individually and in his official capacity as   )
the director of South Carolina Department of        )
Public Safety; The South Carolina Department        )
of Public Safety,                                   )
                                                    )
                        Defendants.                 )
_____________________________________               )

       Plaintiff, who is represented by counsel, filed this matter alleging claims pursuant to 42

U.S.C. § 1983, as well as state law claims against the named defendants. On October 8, 2018,

Defendants Aiken Department of Public Safety and Charles Barranco filed a motion to dismiss

pursuant to the Federal Rules of Civil Procedure, seeking dismissal of all claims against them in all

capacities. (ECF No. 5.) As of the date of this order, the plaintiff has failed to respond to the

defendants’ motion in accordance with Local Civil Rule 7.06 (D.S.C.). As such, it appears to the

court that he does not oppose this motion and wishes to abandon his claims against these defendants.




                                            Page 1 of 2
       Based on the foregoing, it is

       ORDERED that the plaintiff shall advise the court as to whether he wishes to continue with

his claims against Defendants Aiken Department of Public Safety and Charles Barranco and to file

a response to the defendants’ motion to dismiss within seven (7) days from the date of this order.

Plaintiff is further advised that if he fails to respond, the claims against Defendants Aiken

Department of Public Safety and Charles Barranco may be decided on the record presented in

support of the defendants’ motion, see Local Civil Rule 7.06 (D.S.C.), or may be recommended for

dismissal with prejudice for failure to prosecute. See Davis v. Williams, 588 F.2d 69, 70 (4th Cir.

1978); Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.


                                                     ____________________________________
November 8, 2018                                     Paige J. Gossett
Columbia, South Carolina                             UNITED STATES MAGISTRATE JUDGE




                                           Page 2 of 2
